Citation Nr: 1116908	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dry eyes.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) with dysphoric mood.

5.  Entitlement to an increased disability rating for a service-connected right ankle disability currently evaluated as 10 percent disabling effective 6 July 2009.




REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from 22 May to 24 August 1974 and from April 2003 to July 2004.  Combat service in Southwest Asia is evidenced in the record.

The Veteran's initial claims seeking service connection for bilateral hearing loss and tinnitus were denied in an unappealed April 2005 rating decision.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In an October 2008 rating decision the RO denied service connection for dry eyes, found new and material evidence had not been submitted to reopen claims for service connection for hearing loss and tinnitus, granted service connection for PTSD evaluating the disability as 30 percent disabling, and continuing a non-compensable disability rating for a service-connected right ankle disability.  The Veteran disagreed and perfected an appeal.  In an October 2009 rating decision the RO granted a 10 percent disability rating for service-connected right ankle disability effective 6 July 2009.

The Veteran, his spouse and his representative presented testimony in support of his claims at a September 2010 video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of entitlement to increased disability ratings for service-connected PTSD and right ankle disabilities, and for service connection for dry eyes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not timely appeal the April 2005 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Evidence received since the April 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence received since the April 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

4.  The evidence supporting a finding that the Veteran's current tinnitus disorder was incurred during service or was due to exposure to excessive noise during service is at least in equipoise.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).
2.  Since the April 2005 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Since the April 2005 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for tinnitus loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to excessive noise during his deployment to Southwest Asia and that it resulted in his current hearing loss and tinnitus.  His initial claim was denied by the RO in an April 2005 rating decision and he seeks to reopen the claim.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals of Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was provided notice in an August 2008 letter of what evidence was needed to reopen his previously denied claims for service connection.  The notice informed the Veteran of the meaning of the terms "new" and "material," and he was informed of the basis for the prior denial for service connection.  Specifically, the Veteran was informed that the hearing loss claim was denied because the evidence did not show a current hearing loss disorder and his tinnitus claim was denied because a VA audiologist determined that the Veteran's tinnitus was not incurred during service.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The August 2008 letter also informed the Veteran that in order to substantiate his claim for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The letter further informed the Veteran of how VA determines a disability rating and an effective date as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records, and that a medical examination would be provided or a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

A review of the record shows that the RO has obtained the Veteran's service treatment records, all private medical records identified by the Veteran and all VA medical records pertaining to the Veteran's claims.  The Veteran did not receive hearing loss examinations since he has sought to reopen his claims.  The Board observes, however, that the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran has presented evidence and testimony at a video conference hearing the undersigned VLJ.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).
Service connection - hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran initially sought service connection for bilateral hearing loss and tinnitus in a claim received by VA on 4 February 2004.  The RO denied the claim in an April 2005 rating decision.  The record shows that the Veteran did not appeal the rating decision within the period set out in 38 C.F.R. § 20.302 (2010).  For that reason, the Board finds that the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

As noted above, the Veteran served in Southwest Asia with a National Guard unit that had been activated to provide transportation services.  Specifically, the Veteran has testified that he served as a heavy equipment tractor-trailer driver while he was deployed. See hearing transcript at pages 13-15. The Board notes that the Veteran was decorated for providing lifesaving treatment under extreme enemy fire to a seriously wounded comrade, was in near proximity to an improvised explosive device (IED) explosion in September 2003 and was involved in an April 2004 ambush by enemy forces against his unit.  He contends he was exposed to excessive noise during his deployment caused by gunfire, generators, heavy equipment and tanks.  He has contended that the exposure to excessive noise has caused tinnitus and hearing loss.  He seeks to reopen his claim.

The Board will first briefly describe the record evidence at the time of the April 2005 rating decision then analyze the basis for the rating decision and note the evidence received since the April 2005 rating decision.  As described above, there must be new and material evidence that raises a reasonable possibility of substantiating the claim and such evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened. 

At the time of the April 2005 rating decision, the relevant record included the Veteran's discharge physical; a February 2005 VA physician's diagnosis of hearing loss with "bilateral mid-pitched, intermittent, right side tinnitus;" a March 2005 statement by the Veteran on a VA provided form that states his recollection was that his tinnitus started within the time frame of 5 years; and, the report of a March 2005 VA audiology examiner.  In the April 2005 rating decision, the RO denied the Veteran's hearing loss because the results of the March 2005 examination did not result in hearing loss that met VA criteria for a hearing loss disability, and further found that the VA examiner did not find that the Veteran's tinnitus began during service based on the March 2005 Veteran's statement.

The Veteran has submitted the following evidence since the April 2005 rating decision: a May 2008 audiogram with hearing loss shown bilaterally; an August 2008 statement by the Veteran that his tinnitus first became bothersome in "2003-2004" "during service;" and, a November 2010 statement by Dr. E.F., M.D., who opined based on examination of the Veteran and review of "available medical records" that the Veteran's tinnitus and hearing loss were incurred during service and were as a result of noise exposure during service.

Discussion

The RO's denial of hearing loss was due to a finding by the March 2005 VA audiologist that his hearing test results did not rise to the level that VA recognizes as a disability.  As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.  The newly submitted May 2008 audiogram shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
15
40
45
LEFT
20
30
25
50
75

The May 2008 examiner did not provide Maryland CNC Test speech recognition scores.  As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  In this case, the audiological test results show that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the May 2008 audiogram is new and material evidence showing current hearing loss constituting evidence and that evidence raises a reasonable possibility of substantiating the claim.  The claim is, therefore, reopened; the claim will be granted to that extent.  The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

With regard to tinnitus, the March 2005 VA examiner found that the Veteran's tinnitus likely began prior to his active duty.  Thus, the RO found in the April 2005 rating decision that the Veteran's tinnitus was not incurred during service.  Evidence received since the April 2005 rating decision includes Dr. E.F.'s opinion that the Veteran's tinnitus was incurred during service and it also includes the Veteran's statement that his tinnitus began in 2003 or 2004.  The credibility of Dr. E.F.'s opinion is presumed.  In addition, the Veteran's newly submitted statement is not repetitive of a prior statement.  It is also the type of information that the Veteran is likely to know; a lay witness can provide information about a symptom that they experience.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  For those reasons, the Board finds that new and material evidence has been submitted that raises a reasonable possibility of substantiating the claim and further finds that the claim is reopened. 

The Board observes that at this juncture it must be determined whether VA has complied with its statutory obligations regarding notice and development of the Veteran's claims.  As is discussed above, the Board has determined that proper notice has been provided.  For the reasons stated in the remand section below, the Board finds that further evidentiary development is necessary for, a determination of service connection for bilateral hearing loss.  As is discussed below, the Board finds that the record has sufficient evidence to provide a decision regarding entitlement to service connection for tinnitus.

Entitlement to service connection for tinnitus

The law and regulations for service connection are stated above.  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board will address each element in turn.

As discussed above, the March 2005 VA examiner did not dispute the Veteran's contention that he experienced tinnitus.  Element (1) is therefore satisfied.  The evidence of incurrence during service includes the Veteran's March 2005 and June 2008 statements regarding when he first noticed tinnitus symptoms.  The Veteran marked on the March 2005 form the following:

[When did the tinnitus start?] If you cannot remember the date it started, circle the time frame below which is closest to when the tinnitus started - [circled] 5 years.

The Veteran also noted on the March 2005 form that the tinnitus symptoms began with exposure to loud noise in Kuwait and Iraq.  On the June 2008 form, which is identical to the March 2005 form, the Veteran indicated that the tinnitus started during service and that the tinnitus started with exposure to loud noise in Iraq.  The March 2005 and June 2008 statements are consistent in that the Veteran stated on both occasions that his tinnitus began during service.  

The Veteran testified that he was exposed to IED explosions, tanks firing, machine gun fire, and loud noise during service.  See hearing transcript at pages 13-15.  The undersigned VLJ noted twice during the hearing that the Veteran's testimony was very credible.  See, for example, hearing transcript at page 24.  His testimony is also consistent with the circumstances of his documented service history.  The Board finds the statements regarding exposure to loud noises during service very credible.  The Board finds that the evidence supporting a finding that Shedden element (2) is satisfied is by preponderance of the evidence and that element (2) is satisfied.

With regard to element (3), the Board finds that the rationale of the March 2005 VA examiner that the Veteran's tinnitus was incurred before service is not persuasive.  The form marked by the Veteran is confusing and was marked by the Veteran to provide a time frame, not a specific date.  The VA examiner's use of the form was to extract the 5 year date and ignore the other statements made by the Veteran to amplify the form-provided estimate and clearly state the onset of symptoms began during service.  On the other hand, Dr. E.F., a medical doctor, reviewed the available medical records, interviewed the Veteran and examined him, and determined that the Veteran's tinnitus was likely a result of exposure to noise during service.  The Board finds that Dr. E.F.'s opinion, while not specific about the evidence considered to support the opinion, is indeed supported by the credible evidence in the record.  For those reasons, the Board finds that Shedden element (3) is satisfied by the evidence in equipoise.

After consideration of the entire record, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

1.  New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  The claim is granted to that extent.

2.  New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

3.  Entitlement to service connection for tinnitus is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

Reasons for remand

Service connection claims

The Board has just reopened the Veteran's claim for service connection for bilateral hearing loss.  As addressed above, the Veteran submitted a May 2008 audiogram authored by a private health care provider.  The examiner's report provides information below the audiogram results that may affect the accuracy or degree of hearing loss the Veteran manifested; in any case, the Board does not have the expertise to determine whether the additional information affects the results reported in the audiogram.  Moreover, the examiner did not provide Maryland CNC Test results.  The Board finds that while the test results were sufficient to reopen the Veteran's claim, they are not sufficient for determining service connection and they may require further medical analysis before their results can be used to determine whether the Veteran's current hearing loss meets VA criteria for impaired hearing that can be rated as a disability.  

The Board also notes that the Veteran has not been provided a VA medical examination for his claimed dry eye disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The record in this case includes a June 2006 diagnosis of dry eyes; testimony by the Veteran that he drove a truck without a windshield in dry, windy and dusty conditions during service; testimony from the Veteran that the dry eye condition has persisted since service; and no medical opinion regarding whether there is a medical basis for the Veteran's claim.  Thus, the Board finds that the elements of McLendon are met and that, therefore, VA should provide the Veteran with a medical examination to diagnose the Veteran's current dry eye disorder and for an opinion whether it is at least as likely as not that the Veteran's current disorder is related to his active duty service.

For those reasons, the Board remands the Veteran's claims for service connection for bilateral hearing loss and dry eye disorder for further evidentiary development.

Increased disability rating claims

At the September 2010 video conference hearing, the Veteran and his representative essentially testified that the service-connected right ankle and PTSD disabilities had gotten worse since the last VA medical examinations.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

For those reasons, the Board remands the claim for right ankle and PTSD examinations that address the current nature and extent of the disabilities.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide records or identify health care providers who have treated his bilateral hearing loss, dry eye disorder, right ankle and PTSD disabilities, and, if appropriate, to provide releases for such records.  Any records provided or identified shall be associated with the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA audiological medical examiner who shall review the Veteran's claims folder prior to examining the Veteran.  The examiner shall determine whether the Veteran manifests current hearing loss that meets the criteria of 38 C.F.R. § 3.385 (2010).  If those criteria are met, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's hearing loss is associated with exposure to excessive noise during his active duty service while deployed to Southwest Asia, including, but not limited to, exposure to the explosion of an IED and gunfire of small arms, machineguns and tanks in close proximity.  

The examiner shall state a clear basis for the opinion and shall include reference to the clinical evidence in the Veteran's VA claims folder to support the opinion.  If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  VBA shall provide the Veteran's VA claims folder to an appropriate VA examiner who shall review the folder prior to examining the Veteran.  The examiner shall examine the Veteran and, if practicable, provide a diagnosis of any dry eye disorder manifested by the Veteran.  If such a disorder is manifested, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's diagnosed disorder was incurred in or aggravated during active duty service including, but not limited to, driving heavy equipment without the protection of a windshield in hot and dusty conditions.  

The examiner shall state a clear basis for their opinion and include reference to the clinical evidence in the Veteran's VA claims folder to support the opinion.  If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

4.  VBA shall provide the Veteran's VA claims folder to an appropriate physician who shall review the claims folder prior to providing the Veteran with an orthopedic examination of his service-connected right ankle disability.  The physician shall provide a narrative description of the current nature and extent of disability of the right ankle disability.  Ranges of motion shall be provided and a determination regarding whether the Veteran's disability is worsened by repetitive use shall be stated.  Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.  The examiner shall also provide a description of the impact that the service-connected disability has, if any, on the Veteran's ability to follow substantial gainful activity.

The examiner's written report shall be associated with the Veteran's VA claims folder.

5.  VBA shall provide the Veteran's VA claims folder to an appropriate psychologist or psychiatrist who shall review the claims folder prior to examining the Veteran.  The examiner shall provide a narrative description of the extent and nature of the Veteran's service-connected PTSD disability.  The examiner shall also provide a description of the impact that the service-connected disability has, if any, on the Veteran's ability to follow substantial gainful activity.

The examiner's written report shall be associated with the Veteran's VA claims folder.

6.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for service connection for bilateral hearing loss and dry eye disorder, and claims for increased disability ratings for service-connected right ankle and PTSD disabilities.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


